United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
HEALTH, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Terry Jenkins, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1810
Issued: August 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 17, 2017 appellant, through his representative, filed a timely appeal from a
December 22, 2016 merit decision of the Office of Workers’ Compensation Programs2 (OWCP).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s December 22, 2016 decision was June 20, 2017. Since
using August 17, 2017, the date the appeal was received by the Clerk of the Appellate Boards would result in the loss
of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is March 17, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on February 1, 2016, as alleged.
FACTUAL HISTORY
On May 31, 2016 appellant, then a 60-year-old maintenance mechanic, filed a traumatic
injury claim (Form CA-1) alleging that he sustained an injury at work on February 1, 2016. He
asserted that he felt a sharp pain in the right side of his neck, right shoulder, and right arm after he
lifted his arms above his head to remove a lens from a light fixture.5 On the reverse side of the
form, appellant’s immediate supervisor indicated that appellant did not report the claimed
February 1, 2016 injury to her until May 31, 2016. Appellant stopped work on February 1, 2016
and returned to work on February 29, 2016.
In a February 1, 2016 emergency treatment report, an attending physician assistant
indicated that appellant reported pain and tingling in his neck and right shoulder which caused him
to get little sleep the night before.6 Appellant also complained of numbness in his right leg. The
physician assistant diagnosed right arm radiculopathy with history of cervical disc herniation and
right leg numbness “since this morning.”
The findings of a February 1, 2016 MRI scan of appellant’s cervical spine revealed
multilevel cervical spondylosis resulting in central spinal and foraminal narrowing at C3-4, C5-6,
and C6-7.7
Appellant submitted progress notes, dated between December 17, 2015 and March 1, 2016.
In a February 1, 2016 entry, an attending physician assistant indicated that appellant’s wife had
called to request a medical report pertaining to appellant. On February 22, 2016 an attending nurse
with an illegible signature noted that appellant visited the OMS clinic on February 1, 2016
complaining of right arm numbness due to an occupational injury incurred on June 3, 2015. In a
3

5 U.S.C. § 8101 et seq.

4

Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). After exercising its discretion, by order dated June 11, 2018, the Board denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 17-1810 (issued June 11, 2018).
Appellant characterized his claimed injury as “pain in my neck, shoulder, and arm.” He asserted that a magnetic
resonance imaging (MRI) scan showed a pinched nerve/cervical radiculopathy.
5

6

Appellant visited a clinic of the Occupational Medical Service (OMS), a subdivision of the employing
establishment.
7
A June 9, 2016 MRI scan of appellant’s cervical spine also showed degenerative changes at multiple cervical disc
levels.

2

February 29, 2016 entry, Dr. Heike B. Bailin, an attending Board-certified family practitioner,
diagnosed cervical degenerative joint disease and radiculopathy and advised that appellant could
return to his regular work.8
In an undated note, Dr. Michelle Skinner, an attending osteopath Board-certified in family
practice and osteopathic manipulative therapy, indicated that appellant had been seen in her office
on February 5, 2016. She indicated, “Please excuse absence from [February 8, 2016] through
[February 12, 2016].” In a February 25, 2016 note, Dr. Skinner advised that appellant could return
to work on February 29, 2016. In a February 25, 2016 form report, she indicated that functional
restrictions were not recommended.
In an April 22, 2016 narrative report, Dr. Skinner indicated that appellant presented with
right upper extremity and neck pain and that he reported he had been struggling with continued
pain and weakness secondary to his initial injury occurring at work in June 2015 with a flare up in
January 2016. Appellant indicated that, when he was at work in June 2015, he experienced a
sudden onset of a popping and burning sensation in his neck with pain extending into his left upper
extremity and hand after he lifted about 100 pounds with his left hand and then turned to his right.
Dr. Skinner discussed appellant’s symptoms after June 2015 and noted that his pain/weakness
eventually improved until January 2016 when he had a “recurrence of discomfort” after lifting
something heavy at work. She indicated that appellant had gone back to work, but that he presently
had neck pain that extended into his right upper extremity. Dr. Skinner advised that appellant was
seen in the emergency room on June 9, 2015 and February 1, 2016 and that he also was examined
on February 5 and 25, 2016. She diagnosed cervical degenerative disc disease with right upper
extremity radicular neuropathy. Dr. Skinner found that it was likely the June 3, 2015 work incident
aggravated an underlying degenerative cervical disc disease, thereby exacerbating the radicular
nerve impingement of the right upper extremity with resultant continuing symptoms and loss of
function.
Appellant also submitted physical therapy referral forms and reports of physical therapy
sessions on June 18, July 13, and September 3, 2015 which listed June 3, 2015 as the date of injury.
In a November 10, 2016 development letter, OWCP advised appellant that the evidence of
record was insufficient to establish that he actually experienced the February 1, 2016 employment
incident alleged to have caused injury. It requested that appellant complete and return an attached
questionnaire, which posed various questions regarding the claimed February 1, 2016 employment
incident.9 OWCP also requested that appellant submit a physician’s opinion supported by a
medical explanation as to how the reported employment incident caused or aggravated a medical
condition. It afforded appellant 30 days to provide the requested information. Appellant did not

8

In a June 8, 2016 form report, Dr. Bailin indicated that appellant needed functional restrictions from February 1,
2016 until a date to be determined, but she did not identify any specific functional restrictions.
9

OWCP requested that appellant provide a detailed description of how the February 1, 2016 injury occurred. It
asked him to comment on the fact that medical evidence in the case record noted that he was injured at work in
June 2015 and had a flare up in January 2016, but did not mention the alleged February 1, 2016 employment incident.

3

respond nor submit any evidence in response to the November 10, 2016 letter within the allotted
period.10
By decision dated December 22, 2016, OWCP denied appellant’s claimed injury because
he failed to establish the fact of injury. It determined that the evidence submitted was insufficient
to establish that the implicated February 1, 2016 event occurred as he described. OWCP found
that appellant failed to clarify the factual portion of his claim, specifically the fact that the medical
evidence he submitted, including Dr. Skinner’s April 22, 2016 report, indicated that he was injured
in June 2015 and had a recurrence of discomfort in January 2016 after lifting something heavy at
work.11
LEGAL PRECEDENT
An employee seeking benefits under FECA12 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty, as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.13 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.14
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing the fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.15 Second, the employee must submit evidence, in the form
of medical evidence, to establish that the employment incident caused a personal injury.16
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
10

On November 18, 2016 appellant spoke to an OWCP official via telephone and asserted that he had submitted
medical evidence “under claim from June 2015.”
11

OWCP further found that appellant also failed to submit any medical evidence establishing that a diagnosed
medical condition was causally related to the implicated work injury or event.
12

See supra note 3.

13

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

14

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury caused
by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period longer
than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
15

Julie B. Hawkins, 38 ECAB 393 (1987).

16

John J. Carlone, 41 ECAB 354 (1989).

4

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.17
An employee who claims benefits under FECA has the burden of establishing the
occurrence of an injury at the time, place, and in the manner alleged, by a preponderance of the
reliable, probative, and substantial evidence.18 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the performance
of duty, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action.19 An employee has not met his or her
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.20 Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent difficulty
following the alleged injury, and failure to obtain medical treatment may, if otherwise unexplained,
cast sufficient doubt on an employee’s statements in determining whether a prima facie case has
been established.21 However, an employee’s statement alleging that an injury occurred at a given
time and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.22
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on February 1, 2016, as alleged.
On May 31, 2016 appellant filed a traumatic injury claim alleging that he sustained injury
at work on February 1, 2016. He asserted that he felt a sharp pain in the right side of his neck,
right shoulder, and right arm after he lifted his arms above his head to remove a lens from a light
fixture.
The Board finds that there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of appellant’s claim that he sustained injury due to a February 1, 2016
employment incident, as alleged.23 Although appellant claimed that a specific action at work
caused injury on February 1, 2016, i.e., lifting his arms above his head, a significant inconsistency
is created by the fact that none of the contemporaneous medical evidence from the claimed
February 1, 2016 injury contains any mention of such an injury. In fact, medical evidence
17

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

18

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

19

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

20

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

21

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

22

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

23

See supra note 20.

5

submitted by appellant in connection with the present claim makes no mention of such an
employment incident occurring on or about February 1, 2016. While appellant did visit an
emergency room on February 1, 2016, the records from that visit do not mention any type of
employment incident occurring on that date. In a February 1, 2016 report, an attending physician
assistant indicated that appellant reported pain and tingling in his neck and right shoulder, which
caused him to get little sleep the night before. The report does not mention any incident alleged
to have triggered such symptoms.
The Board notes that some of the medical evidence suggests that appellant related his
medical condition in early-2016 to incidents occurring prior to February 2016. For example, in a
February 22, 2016 report, an attending nurse noted that appellant visited the clinic on February 1,
2016 complaining of right arm numbness due to an occupational injury incurred on June 3, 2015.
In an April 22, 2016 report, Dr. Skinner indicated that appellant reported that, when he was at work
in June 2015, he experienced a sudden onset of a popping sensation and burning sensation in his
neck with pain extending into his left upper extremity and hand after he lifted about 100 pounds
and that his medical condition improved until January 2016 when he had a “recurrence of
discomfort” after lifting something heavy at work. The Board notes, however, that the question
of whether appellant sustained work-related injuries in June 2015 or January 2016 is not the
subject of the present appeal. Rather, the question currently before the Board is whether appellant
sustained injury at work on February 1, 2016 due to lifting his arms above head to remove a lens
from a light fixture.
Appellant was provided an opportunity to provide additional evidence/argument in support
of his claim that he sustained an employment injury due to an incident at work on February 1, 2016.
However, he failed to submit such explanatory evidence/argument within the allotted period.
The Board notes that the complete lack of reference in the medical evidence of record to
the implicated February 1, 2016 employment incident, i.e., appellant lifting his arms above his
head, and the lack of any explanation by appellant for this inconsistency, represents strong and
persuasive evidence which rebuts the presumption that a February 1, 2016 employment incident
occurred as alleged.24
On appeal appellant argues that he submitted sufficient paperwork to establish the
occurrence of a February 1, 2016 employment incident, as alleged. The Board has explained above
why appellant did not submit sufficient evidence to meet his burden of proof to establish a
February 1, 2016 employment incident. Therefore, appellant has failed to establish the fact of
injury with respect to the claimed February 1, 2016 employment injury.25

24

See supra note 22. See also S.W., Docket No. 17-0282 (issued April 5, 2018) (claimant failed to establish fact of
injury due to inconsistencies between his account of claimed injury when filing his claim and the accounts provided
to medical providers).
25

See supra note 13.

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on February 1, 2016, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

